Citation Nr: 1025385	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-13 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a torn left knee anterior cruciate ligament (ACL) 
for the period from February 23, 2006 to November 6, 2007.

2.  Entitlement to a compensable rating for residuals of a torn 
left knee ACL for the period from November 7, 2007 to September 
29, 2008.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of a torn left knee ACL from September 30, 2008 to the present.

4.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to February 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection for 
residuals of torn left ACL with an initial evaluation of 10 
percent and service connection for pes planus of the left foot 
with a noncompensable initial rating, but denied service 
connection for pes planus of the right foot.

In an April 2008 rating decision issued by the RO in Roanoke, 
Virginia, the Veteran was granted service connection for 
bilateral pes planus with an initial rating of 10 percent.  The 
initial evaluation assigned for his service connected residuals 
of torn left knee ACL, however, was decreased to zero percent, 
effective November 7, 2007.

In an October 2008 rating decision issued by the Roanoke RO, the 
Veteran was granted an increased rating of 10 percent for 
residuals of a torn left knee ACL, effective September 30, 2008.

The issue of entitlement to service connection for 
bilateral plantar fasciitis, to include as secondary to 
bilateral pes planus, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  



FINDINGS OF FACT

1.  From February 23, 2006 to November 6, 2007, the Veteran's 
residuals of a torn left knee ACL was manifested by pain and 
crepitus, flexion of the left leg to 140 degrees, and extension 
of the left leg to zero degrees; but was not productive of 
ankylosis, subluxation, instability, locking, effusion, 
impairment of the tibia and fibula, or genu recurvatum.

2.  From November 7, 2007 to September 29, 2008, the Veteran's 
residuals of a torn left knee ACL were manifested by pain, 
guarding of movement, and flexion of the left leg to 125 degrees 
with pain beginning from 110 degrees, extension of the left leg 
to zero degrees; but was not manifested by ankylosis, 
subluxation, instability, locking, effusion, impairment of the 
tibia and fibula, or gen recurvatum.

3.  Since September 30, 2008, the Veteran's residuals of a torn 
left knee ACL has been manifested by slight instability, 
weakness, tenderness, crepitus, guarding of movement, flexion of 
the left leg to 90 degrees and extension of the left leg to five 
degrees; but has not been productive of ankylosis, subluxation, 
or impairment of the tibia and fibula.

4.  The Veteran's bilateral pes planus has been manifested at all 
times by bilateral fallen arches, malalignment of the Achilles 
tendon with inward bowing, slight valgus, and malalignment of the 
forefeet/midfeet; but has not been productive of severe flat feet 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  For the period from February 23, 2006 to November 6, 2007, 
the criteria for an initial rating in excess of 10 percent for 
postoperative residuals of a torn left knee ACL have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 (2009).

2.  For the period from November 7, 2007 to September 29, 2008, 
the criteria for a compensable rating for residuals of a torn 
left knee ACL have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(2009).

3.  For the period from September 30, 2008, the criteria for a 
disability rating in excess of 10 percent for residuals of a torn 
left knee ACL have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, and 5261 
(2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations Concerning Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial rating stems from 
an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate when the factual findings show distinct 
time periods during which the service-connected disability 
exhibits symptoms that would warrant different ratings for each 
distinct period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Initial Ratings for Residuals of Torn Left Knee ACL 

A.  Applicable Diagnostic Codes for Rating Residuals of Torn Left 
Knee ACL

For the periods from February 23, 2006 to November 6, 2007 and 
from September 30, 2008 to the present, the RO has evaluated the 
Veteran's residuals of a torn left knee ACL under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Under Diagnostic Code (DC) 5259, a maximum schedular disability 
rating of 10 percent is assigned in cases of symptomatic removal 
of semilunar cartilage.  As such, a schedular initial rating in 
excess of 10 percent under DC 5259 cannot be awarded.

DC 5256 provides for disability ratings where the evidence shows 
ankylosis of the knee.  This DC is not applicable to any period 
of the Veteran's claim, however, because the evidence does not 
demonstrate the presence of ankylosis at any time.

Under DC 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating is awarded where the evidence shows moderate 
recurrent subluxation or lateral instability of the knee.  A 30 
percent evaluation is in order in cases of severe recurrent 
subluxation or lateral instability.
The United States Court of Appeals for Veterans Claims (Court) 
has held that the criteria of 38 C.F.R. §§ 4.40 and 4.45, which 
concern the applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to pain, 
do not apply in conjunction with DC 5257.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be 
applied in conjunction with the remaining knee diagnostic codes, 
however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

Under DC 5258, a 20 percent evaluation is in order for dislocated 
semilunar cartilage, with frequent episodes of "locking," pain, 
and effusion into the joint.

DC 5260 concerns limitation of flexion of the leg.  In cases 
where flexion is limited to 45 degrees, a 10 percent evaluation 
is awarded.  Where flexion is limited to 30 degrees, a 20 percent 
evaluation is in order.  A 30 percent evaluation is warranted for 
flexion limited to 15 degrees.

Under DC 5261, which contemplates limitation of extension of the 
leg, a 10 percent evaluation is warranted for extension limited 
to 10 degrees.  A 20 percent evaluation is in order for extension 
limited to 15 degrees.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees.  A 50 percent rating is awarded 
in cases where extension is limited to 45 degrees.

DC 5262 provides for disability ratings that are assigned in 
cases of impairment of the tibia and fibula with nonunion or 
malunion.  The evidence in this case, however, does not show such 
impairment during any of the staged periods identified above.  
Accordingly, DC 5262 is not applicable to the Veteran's claim.

DC 5263 provides for a maximum schedular rating of 10 percent 
where the evidence shows genu recurvatum of the knee.  In the 
absence of evidence indicating findings of genu recurvatum, DC 
5263 is also inapplicable to all periods of the Veteran's claim.

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who 
has arthritis and instability of the knee may be rated separately 
for each under DC 5003 and DC 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the Veteran must also 
have limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does not 
at least meet the criteria for a zero percent rating under either 
of those codes, there is no additional disability for which a 
rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran 
has a disability rating under DC 5257 for instability of the 
knee, and there is also x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.

In addition, General Counsel considered a hypothetical situation 
in which a knee disability was evaluated under DC 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that DC 5259 did not 
involve limitation of motion.  The General Counsel stated that, 
given the findings of osteoarthritis in the hypothetical, the 
availability of a separate evaluation under DC 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under DC 
5260 and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under DC 
5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be 
considered.  In addition, the VA General Counsel has held that 
separate ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 17, 
2004).
B.  Period from February 23, 2006 to November 6, 2007

An April 2006 examination performed by QTC Medical Services 
revealed complaints of stiffness, swelling, mild instability, 
weakness, and constant localized pain in the left knee which the 
Veteran rated as a ten on a scale of ten.  The Veteran denied any 
periods of incapacitation or use of prosthetics.  He reported 
that he was working as a cryptologist and that he did not 
experience any lost time from work or functional impairment.  A 
physical examination of the left knee revealed crepitus, but did 
not reveal edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Range of motion 
testing revealed flexion of the left leg to 140 degrees and 
extension to zero degrees without any additional limitation due 
to pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive motion or during flare-ups.  Medial and lateral 
collateral stability tests of the knee showed results that were 
within normal limits.  Anterior and posterior cruciate ligament 
stability tests were also within normal limits.  X-rays of the 
left knee showed findings consistent with status post ACL repair.

X-rays of the left knee taken in July 2007 at the VA medical 
center revealed mild degenerative osteoarthritis.

An August 2007 VA treatment record reveals complaints of on and 
off slight knee pain which occurred in hot or cold weather.  In 
his August 2007 substantive appeal filed later that month, he 
reported that he continued to be employed and was working in a 
shipyard.  Contrary to the VA treatment record from earlier that 
month, however, he asserted that his left knee symptoms caused 
difficulties in getting out of bed and holding his son.  He 
reported that his knee buckled, popped, exhibited redness, 
manifested sharp pain and numbness, and rendered him unable to 
make lateral movements.  According to the Veteran his left knee 
symptoms caused him to limp when it rained or snowed.

The evidence relevant to the period from February 23, 2006 to 
November 6, 2007 does not demonstrate any subluxation or lateral 
instability on objective testing.  Accordingly, the Veteran is 
not entitled to an initial evaluation in excess of 10 percent 
pursuant to DC 5257.  Despite the Veteran's documented reports of 
giving way and locking, neither the April 2006 QTC examination 
nor the VA treatment records indicate any such findings.  
Moreover, the credibility of the Veteran's assertions regarding 
the presence of instability is weakened by inconsistent 
statements made at his August 2007 VA treatment, at which he 
reported only slight off and on knee pain, and his August 2007 
substantive appeal, in which he asserts various symptoms 
including buckling, popping, redness, sharp pain, and numbness.  
Under the circumstances, the Board finds that the Veteran's 
assertions as to instability and locking of the left knee are 
rebutted by the findings expressed in the relevant medical 
documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible in 
and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Accordingly, the Veteran is not entitled to a compensable rating 
under DC 5257, much less a rating in excess of 10 percent.  

Although the Veteran reported the presence of localized left knee 
pain at his April 2006 examination, the examination specifically 
revealed the absence of locking and effusion in the left knee 
joint.  As such, an initial evaluation greater than 10 percent 
also may not be awarded under DC 5258.

Given the extent of the Veteran's demonstrated flexion to 140 
degrees and extension to zero degrees, he is also not entitled to 
an evaluation in excess of 10 percent pursuant to DC 5260 or 
5261.  The Board notes that the Veteran described his pain as 
being a 10 on a scale of 10 for this period.  However, this pain 
was not replicated on objective testing, and even with the 
Veteran's reported pain being taken into full consideration, 
there is no evidence of a disability picture commensurate to a 
limitation of left leg flexion to 30 degrees or less or left leg 
extension to 15 degrees or less.  See DeLuca, 8 Vet. App. at 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 
and 5261.

Finally, the Veteran has submitted no evidence showing that his 
left knee disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization during the time period described.  At his April 
2006 examination, the Veteran denied any lost time from work or 
any functional limitations.  As such, for the period from 
February 23, 2006 to November 6, 2006, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional cases."  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The evidence does not support an increased initial rating in 
excess of 10 percent for residuals of a torn left knee ACL for 
the period from February 23, 2006 to November 6, 2006.  To that 
extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

C.  Period from November 7, 2007 to September 29, 2008

A November 2007 QTC examination report documents continued 
complaints of  giving way and locking, as well as complaints of 
weakness, stiffness, swelling, heat, and lack of endurance in the 
left knee.  The Veteran reported pain that had continued for 
three years, was elicited by physical activity, and which he 
rated as an eight on a scale of ten.  Notwithstanding the 
Veteran's complaints, an examination of the left knee did not 
reveal any edema, effusion, weakness, tenderness, locking, genu 
recurvatum, or crepitus.  Range of motion testing showed that the 
Veteran was able to flex his left leg to 125 degrees, with pain 
beginning from 110 degrees.  He was able to extend his left leg 
fully to zero degrees.  Despite the reported pain on flexion, no 
additional limitations due to pain, fatigue, weakness, lack of 
endurance, or incoordination was observed.  Medial and lateral 
collateral stability tests of the knee showed results that were 
within normal limits.  Anterior and posterior cruciate ligament 
stability tests were also within normal limits.  The examiner 
diagnosed the Veteran with degenerative arthritis of the left 
knee, manifested by subjectively chronic pain, weakness, 
stiffness, swelling, heat, giving way, lack of endurance, locking 
and objectively observed tenderness, guarding of movement, 
limited range of painful motion, and prior x-ray findings.  
Although a distinct diagnosis of status post surgery to repair 
tear of ACL of left knee with residual scar is provided, the 
Board observes that the symptoms manifested by that diagnosis are 
identical to those manifested by the separately diagnosed 
degenerative arthritis disorder.

As discussed in the introduction of this decision, in an April 
2008 rating decision, the Veteran was awarded a 10 percent 
disability rating pursuant to DC 5010 for left knee arthritis, 
effective November 7, 2007.  In that same rating decision, the RO 
reduced the disability rating assigned for residuals of a torn 
left knee ACL from 10 percent to a noncompensable rating.  In its 
rating decision, the RO explained that it was adjusting the 
rating assigned for the torn left knee ACL in accordance with 
"VA's anti-pyramiding regulation."  The RO appears to be 
referring to 38 C.F.R. § 4.14, which provides that the evaluation 
of the same disability under various diagnoses is to be avoided.  
The RO elaborated that the November 2007 VA examination concluded 
that the Veteran "actually had left knee arthritis residuals" 
and apparently concluded that the rating previously assigned for 
the torn left knee ACL was duplicative of the rating being 
assigned for left knee arthritis.  Based upon the finding that 
the symptoms manifested by the Veteran's residuals from torn left 
knee ACL are identical to those manifested by the diagnosed left 
knee arthritis, the Board agrees that the issuance of a 
disability rating for both left knee disorders would constitute 
pyramiding and violate the provisions of 38 C.F.R. § 4.14.

As discussed previously, however, the Veteran may still be rated 
separately for any demonstrated instability of the left knee 
under DC 5257 and DC 5258.

Despite the Veteran's documented reports of giving way and 
locking, the objective testing from November 7, 2006 to September 
29, 2008 does not indicate any such findings.  Although the 
Veteran continued to report symptoms of locking and instability 
at his November 2007 QTC examination, the physical examination 
performed at that time did not reveal any such objective 
findings.  As noted above, the credibility of the Veteran's 
assertions regarding the presence of instability is weakened by 
inconsistent statements regarding such symptoms made at his 
August 2007 VA and in his August 2007 substantive appeal.  As 
such, the Veteran's assertions as to instability and locking of 
the left knee continue to be rebutted by the findings expressed 
in the relevant medical documentation.  See Buchanan, 451 F.3d at
1336-7.  Accordingly, the Veteran is not entitled to a 
compensable rating under DC 5257 or DC 5258 for the period from 
November 7, 2007 to September 29, 2008.

Although the evidence relevant to this staged period shows some 
limited motion of the left leg with reported pain, the motion 
shown by the Veteran is well in excess of 30 degrees of flexion 
or 15 degrees of extension, which are required for a compensable 
rating under DC 5260 and DC 5261 respectively.  Moreover, there 
is no evidence of a disability picture commensurate to a 
limitation of left leg flexion to 45 degrees or less or extension 
to 10 degrees or less.  See DeLuca, 8 Vet. App. at 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  
Accordingly, the Veteran is not entitled to a compensable rating 
under DC 5260 or DC 5261 for the period identified above.

The Board is also not required to remand this matter for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
evidence does not show marked interference with the Veteran's 
employment status beyond that already contemplated by the 
assigned evaluation.  Further, there is no indication that the 
left knee disorder has necessitated frequent, or indeed any, 
periods of hospitalization during that time period.  See Bagwell, 
9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 94-95 (1996); 
Shipwash, 8 Vet. App. 218, 227 (1995).

The evidence does not support the assignment of a compensable 
rating for residuals of a torn left knee ACL for the period from 
November 7, 2006 to September 29, 2008.  To that extent, this 
appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

D.  Period from September 30, 2008 to present

X-rays of the left knee performed on September 30, 2008 at Oyster 
Point Radiology, Inc. demonstrate findings of a threaded device 
in the proximal tibia and roughening of the tibial plateau which 
was interpreted as post-surgical changes.

At a QTC examination performed the same day, the Veteran 
continued to report weakness, stiffness, swelling, heat, giving 
way, lack of endurance, and locking in his left knee.  He 
reported pain that was located at the center of the knee and 
which he rated as a ten on a scale of ten.  According to the 
Veteran, he was unable to sit, walk or stand for prolonged 
periods.  An examination of the left knee revealed findings of 
weakness, tenderness, guarding of movement, and crepitus.  Slight 
instability was noted.  No edema, effusion, redness, heat, or 
subluxation was observed.  During range of motion testing, the 
Veteran produced flexion of his left leg to 90 degrees and 
extension limited to five degrees.  At this examination, the 
examiner observed no additional limitations following repetitive 
motion due to pain, fatigue, weakness, lack of endurance, 
incoordination, and pain.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for residuals of a torn left knee ACL for the period 
since September 30, 2008.  As noted in the September 2008 QTC 
examination, the Veteran demonstrates slight instability of the 
left knee without subluxation.  The Veteran's instability of the 
left knee, however, is already contemplated in the disability 
rating assigned by the RO.

Despite the Veteran's reported locking and pain in his knee, such 
assertions are not substantiated by the September 2008 QTC 
examination findings.  At that examination, he demonstrated 
flexion well in excess of 30 degrees and extension well beyond a 
limitation of 15 degrees.  Once again, given the extent of motion 
demonstrated by the Veteran, there is no evidence of a disability 
picture commensurate to a limitation of left leg flexion to 30 
degrees or less or left leg extension to 15 degrees or less.  See 
DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260 and 5261.

Finally, for the period after September 30, 2008, the Board is 
not required to remand this matter for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The evidence 
relevant to this time period does not show marked interference 
with the Veteran's employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent, or 
indeed any, periods of hospitalization during the time period 
described.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 94-95 (1996); Shipwash, 8 Vet. App. 218, 227 (1995).

The evidence does not support an increased initial rating in 
excess of 10 percent for residuals of a torn left knee ACL for 
the period after September 30, 2008.  To that extent, this appeal 
is denied.  38 C.F.R. §§ 4.3, 4.7.

E.  Further Staged Ratings

The Board also does not find any basis for additional "staged" 
ratings other than those already delineated and contemplated by 
this decision.  Rather, the symptomatology shown upon examination 
throughout the pendency of the appeal has been essentially 
consistent and fully contemplated by the assigned disability 
ratings for each of the staged periods identified above.

III.  Initial Rating for Bilateral Pes Planus

The RO has evaluated the Veteran's bilateral pes planus under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 
5276, a 10 percent evaluation is warranted for moderate acquired 
flatfoot, with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
assigned for severe acquired flatfoot in bilateral cases, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 percent 
evaluation is appropriate in pronounced bilateral cases, with 
marked pronation, extreme tenderness of plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances.

At the Veteran's April 2006 QTC examination, he reported pain 
with stiffness and fatigue while standing or walking, but denied 
any functional impairment or lost time from work.  An examination 
of both feet did not reveal any tenderness, weakness, edema, 
atrophy or disturbed circulation.

At his November 2007 QTC examination, slight tenderness on 
palpation was noted on both feet.  The examination did not, 
however, reveal any tenderness, painful motion, weakness, edema, 
atrophy or disturbed circulation.  Gait was within normal limits.  
No valgus, marked pronation, forefoot/midfoot malalignment or 
other deformity was observed on either foot.  The left Achilles 
tendon, however, demonstrated malalignment with inward bowing 
that could be corrected with manipulation.
VA treatment records and private treatment records from May and 
June of 2008 reflect that the Veteran sustained a plantar fascia 
tear of the left foot following a work-related injury in May 
2008.  In an August 2008 statement, the Veteran asserts that his 
condition had become worse.  

At the September 2008 QTC examination, the Veteran reported pain 
in the center of his feet and heels that occurred five times per 
day and which he rated as an eight on a scale of ten.  He denied 
any prior hospitalization or surgery and reported that he was not 
receiving any treatment for this condition.  On examination, both 
feet demonstrated painful motion.  Alignment of the Achilles 
tendon on both feet was normal while weight bearing or non-weight 
bearing.  Slight valgus and forefoot/midfoot malalignment were 
noted in both feet which could be corrected by manipulation.  
However, no deformity such as inward rotation of the superior 
portion of the os calcis, medial tilting of the upper border of 
the tallus or marked pronation were noted in either foot.  X-rays 
of both feet revealed bilateral fallen arches, arthritic changes, 
and bunions.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for bilateral pes planus.  Although the Veteran has 
reported bilateral foot pain, such symptoms on use of the feet is 
specifically contemplated by the 10 percent evaluation under 
Diagnostic Code 5276.  On the question of whether the Veteran has 
symptoms that meet the higher rating criteria, the VA examination 
reports from January and May of 2006 are negative for evidence of 
marked deformity, swelling, or characteristic callosities. The VA 
examiner from January 2006 found "mild pes planus." While the 
Veteran complained of pain of the feet, the January 2006 VA 
examiner noted that there was "no pain on examination of the feet 
in any area." While the May 2006 VA examination revealed some 
tenderness on palpation of the dorsal midfoot area, such evidence 
is consistent with pain on manipulation contemplated by a 10 
percent disability rating, and there is no suggestion of pain on 
manipulation and use accentuated or of any other painful motion 
or functional loss due to pain.  See DeLuca, 8 Vet. App. at 204-
07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Board further finds that there is no basis for a "staged" 
rating for any period concerning the Veteran's bilateral pes 
planus increased rating claim.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 10 
percent disability rating.

Finally, the evidence does not show that the bilateral pes planus 
has markedly interfered with employment status beyond that 
interference contemplated by the assigned evaluation, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Bagwell, 
9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 94-95 (1996); 
Shipwash, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation in 
excess of 10 percent for bilateral pes planus.  For these 
reasons, the Board finds that a preponderance of the evidence is 
against the Veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete claims for 
service connection for residuals of a torn left knee ACL and 
service connection of bilateral pes planus in an April 2006 
notice letter.  In that letter, the Veteran was also notified 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As this case now concerns initial ratings for residuals 
of his torn left knee ACL and bilateral pes planus and comes 
before the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the Veteran in 
failing to provide adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified VA and 
private treatment records have been obtained.  Additionally, the 
Veteran was afforded VA examinations in April 2006, November 
2007, and September 2008.

Although the record indicates that the Veteran filed a workers' 
compensation claim in approximately July 2008, the evidence in 
the claims file indicate that the claim was filed in connection 
with his work-related plantar fascia injury.  Although the 
Veteran's workers compensation records may well be relevant to 
his service connection claim for plantar fasciitis, which is 
referred to the RO, they are not likely to be relevant to the 
issues addressed in this decision.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 10 percent for residuals of torn 
left knee anterior cruciate ligament (ACL) for the period from 
February 23, 2006 to November 6, 2007 is denied.

A compensable initial rating for residuals of torn left knee ACL 
for the period from November 7, 2007 to September 29, 2008 is 
denied.

An initial rating in excess of 10 percent for residuals of a torn 
left knee ACL for the period from September 30, 2008 is denied.

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


